NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 MICHAEL DAVENPORT,
                                                             Civ. No. 18-13687
                     Plaintiff,
                                                             OPINION
 v.

 NEW JERSEY BOARD OF PUBLIC
 UTILITIES, NEW JERSEY
 DEPARTMENT OF TREASURY, and
 STATE OF NEW JERSEY,

                     Defendants.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss filed by Defendants New

Jersey Board of Public Utilities (“Board Defendant”), New Jersey Department of Treasury

(“Treasury Defendant”), and State of New Jersey (“State Defendant”) (collectively,

“Defendants”). (ECF No. 11.) Plaintiff Michael Davenport (“Plaintiff”) opposes the Motion.

(ECF No. 14.) The Court has decided the Motion based on the written submissions and without

oral argument, pursuant to Local Rule 78.1(b). For the reasons stated herein, the Motion is

granted.

                                        BACKGROUND

       Plaintiff, appearing pro se, brings this civil rights action against Defendants, alleging

workplace discrimination and retaliation. (Compl. at 7–8, ECF No. 1.) This action centers on

Board Defendant’s failure to promote Plaintiff, despite his credentials and numerous

applications. Board Defendant, the “principle entity responsible for the management and
                                                 1
supervision” of Plaintiff’s employment, is a state agency operating within Treasury Defendant’s

realm. (Id. at 10.) 1 (Id.) Plaintiff alleges that Treasury Defendant oversees Board Defendant,

and that both are “directly accountable” to State Defendant. (Id.)

       Starting in November 1984, Plaintiff has worked continuously for Board Defendant,

serving in various capacities as an auditor and/or analyst in its Division of Audits. (Id. at 9.) He

currently holds the position of “Administrative 4,” which is the position below the position of

Chief of the Financial Audit Bureau contained within the Division of Audits. (Id.) Plaintiff

holds a bachelor’s degree in accounting and various certifications, such as Certified Fraud

Examiner and Certified Public Manager. (Id.) He also has earned several distinctions: he

received a cash award for exemplary service, earned the highest score on the Supervisory Battery

in relation to all other examinees from the Division of Audits, and worked “on some of the

agency’s highest priority initiatives.” (Id.)

       Plaintiff, a black male, alleges that he applied for various promotions on nine different

occasions between 2002 and 2016. (See id. at 7, 11–12 (detailing applications on or around June

4, 2002; July 1, 2002; September 23, 2009; October 2, 2009; September 17, 2013; September 15,

2014; February 18, 2015; February 18, 2015; and February 8, 2016).) During each of those

occasions, Plaintiff contends that Board Defendant either did not offer him an interview or did

not seriously consider him for the position; rather, Board Defendant offered the position to a

white candidate. (Id. at 11–12.) In fact, Plaintiff submits that, generally, “the presence of

African Americans at management level is almost non-existent” at Board Defendant. (Id. at 14.)



1
 Board Defendant is “legislatively empowered to oversee various fiscal and management
operations of regulated utilities providing natural gas, electricity, water[,] telecommunications[,]
and cable television within the State of New Jersey.” (Compl. at 10.)
                                                  2
       Board Defendant, Plaintiff alleges, utilized eight “unlawful administrative tactics to

frustrate, harass, and/or intimidate . . . Plaintiff from purs[u]ing management level career

opportunities.” (Id. at 13–14.) Specifically, Board Defendant (1) stalled the job posting and

application process to frustrate Plaintiff’s candidacy; (2) failed to perform the required annual

Performance Assessment Review of Plaintiff; (3) failed to process, review, and finalize some of

Plaintiff’s work product between 2010 and 2017; (4) failed to acknowledge Plaintiff’s work-

related extracurricular activities and accomplishments; (5) violated New Jersey rules, procedures,

and customs regarding job postings; and harassed Plaintiff by (6) denying legitimate travel

expenses without justification, (7) placing a “litigation hold status” on Plaintiff without

justification, and (8) threatening not to increase Plaintiff’s salary in contravention of

longstanding agency practice and policy. (Id.)

       On September 7, 2018, Plaintiff filed the Complaint. Plaintiff primarily alleges

violations of 42 U.S.C. § 1981; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq. 2; and the New Jersey Law Against Discrimination (the “NJLAD”), N.J.S.A. § 10:5-12.

After a slight delay, 3 Defendants filed the instant Motion to Dismiss on April 10, 2019. On May

9, 2019, after Plaintiff failed to respond, the Court directed a letter to Plaintiff advising him that

he had until May 20, 2019 to respond to the Motion to Dismiss. (ECF No. 12.) On May 16,



2
  As the Court provided in its previous Opinion, Plaintiff relies on 42 U.S.C. § 1981 in the
Complaint, but the Complaint alleges that Defendants failed to promote Plaintiff based on his
race. (See Op. at 1 n.1, ECF No. 7 (citing Compl. at 4).) The Court therefore construed the
Complaint as alleging claims under Title VII and § 1981. (See id.)
3
  On December 12, 2018, the Court noted Plaintiff’s failure to prosecute and advised him that if
no action was taken within seven days, the Court would dismiss the case. (ECF No. 3.) No
action was taken, so the Court dismissed this case on January 4, 2019. (ECF No. 4.) However,
on January 11, 2019, Plaintiff filed a Motion to Reopen the Case (ECF No. 5), which the Court
granted on January 17, 2019 (ECF Nos. 7–8).
                                                 3
2019, Plaintiff advised the Court that he intended to oppose the Motion to Dismiss (ECF No. 13),

and on May 20, 2019, he did so (ECF No. 14). On May 22, 2019, the Court directed a letter

explaining that “in its Opinion on January 17, 2019, the Court construed the Complaint, filed pro

se, as alleging a claim of discrimination under Title VII,” yet “Defendants ha[d] failed to address

this claim in their Motion to Dismiss.” (Letter at 1, ECF No. 15.) The Court afforded the parties

the opportunity to supplement their briefs. (Id.) On May 30, 2019, Defendants filed a reply

brief, wherein they addressed the Court’s Letter from May 22. (ECF No. 16.) Any sur-reply

was due by June 5, 2019, but Plaintiff has not responded to the Court’s Letter from May 22.

Defendants’ Motion to Dismiss is currently before the Court.

                                       LEGAL STANDARDS

I.     Lack of Subject Matter Jurisdiction

       Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a Defendant may move at

any time to dismiss the Complaint for lack of subject matter jurisdiction on either facial or

factual grounds. Gould Electronics Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000) (citing

Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). In analyzing a

facial challenge, a court “must consider only the allegations of the complaint and documents

attached thereto, in the light most favorable to the plaintiff.” Id. (citing Mortensen, 549 F.2d at

891). In considering a factual challenge, however, a court “may consider evidence outside of the

pleadings.” Id. (citing Mortensen, 549 F.2d at 891). Regardless of the type of challenge, the

plaintiff bears the “burden of proving that the court has subject matter jurisdiction.” Cottrell v.

Heritages Dairy Stores, Inc., 2010 U.S. Dist. LEXIS 104308, at *7–8 (D.N.J. Sept. 30, 2010)

(citing Mortensen, 549 F.2d at 891).



                                                  4
II.    Failure to State a Claim

       To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). When considering a Rule 12(b)(6) motion, a district court

should conduct a three-part analysis. See Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

“First, the court must ‘take note of the elements a plaintiff must plead to state a claim.’” Id.

(quoting Iqbal, 556 U.S. at 675). Second, the court must accept as true all well-pleaded factual

allegations and construe the complaint in the light most favorable to the plaintiff. Fowler v.

UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009); see also Connelly v. Lane Constr.

Corp., 809 F.3d 780, 786–87 (3d Cir. 2016). However, the court may disregard any conclusory

legal allegations. Fowler, 578 F.3d at 203. Finally, the court must determine whether the “facts

are sufficient to show that plaintiff has a ‘plausible claim for relief.’” Id. at 211 (quoting Iqbal,

556 U.S. at 679). A complaint which does not demonstrate more than a “mere possibility of

misconduct” must be dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187,

190 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679).

                                           DISCUSSION

       Plaintiff alleges violations of three statutes: (1) § 1981, (2) the NJLAD, and (3) Title VII.

First, the Complaint fails to state a § 1981 claim against Defendants because they are

government entities. Even construing this claim under § 1983, however, Defendants are entitled

to sovereign immunity. Similarly, Defendants’ sovereign immunity also bars Plaintiff’s claim

under the NJLAD. Finally, Plaintiff’s Title VII claim fails because Plaintiff failed to exhaust his

administrative remedies. The Court therefore grants Defendants’ Motion to Dismiss.
                                                  5
I.     Construction of Plaintiff’s § 1981 Claim

       42 U.S.C. § 1981 ensures “[a]ll persons . . . the same right in every State and Territory to

make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of

all laws and proceedings for the security of persons and property as is enjoyed by white

citizens.” This statute protects against intentional discrimination on the basis of race. Gen. Bldg.

Contractors Ass’n, Inc. v. Pennsylvania, 458 U.S. 375, 391 (1982).

       Plaintiff brings a § 1981 claim against Defendants, all state-government entities, “but the

express cause of action for damages created by § 1983 constitutes the exclusive federal remedy

for violation of the rights guaranteed in § 1981 by state governmental units.” McGovern v. City

of Phila., 554 F.3d 114, 120–21 (3d Cir. 2009) (quoting Jett v. Dallas Indep. Sch. Dist., 491 U.S.

701, 733 (1989)). The Third Circuit explicitly held that a plaintiff may bring a § 1981 claim only

against a private actor, but not a government actor. See id. at 118 (noting that “the fact that §

1981(c) establishes a private right of action against private defendants does not lead to the

conclusion that a parallel right must exist for suits against state defendants” (citing Jett, 491 U.S.

at 731)). Mindful that the Court has an obligation to construe the Complaint, a pro se pleading,

liberally, see Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir. 2013) (explaining the

“greater leeway” given to pro se litigants), the Court construes the Complaint as alleging a claim

under § 1983, rather than § 1981, and addresses its viability below.

II.    Abrogation of Sovereign Immunity

       “It is well established that the Eleventh Amendment generally bars a civil rights suit in

federal court that names the state as a defendant.” J.C. v. Ford, 674 F. App’x 230, 232 (3d Cir.

2016) (citing Laskaris v. Thornburgh, 661 F.2d 23, 25–26 (3d Cir. 1981)). Generally, “there are

two ways to divest a state of its Eleventh Amendment immunity, and hale the state into federal
                                                  6
court.” Sacred Heart Hospital of Norristown v. Pennsylvania, 133 F.3d 237, 242 (3d Cir. 1998).

(1) “Congress can abrogate a state’s immunity,” or (2) the state itself “may waive its Eleventh

Amendment immunity and consent to suit in federal court.” Id. A federal claim, such as one

under § 1983, implicates the former; while a state claim, such as one under the NJLAD,

implicates the latter.

        A.      Claim under § 1983

        Plaintiff contends that Defendants receive “some sort of qualifying federal funding,”

which in turn abrogates their sovereign immunity in accordance with 42 U.S.C. § 2000d-7. (See

Pl.’s Br. at 3–4, ECF No. 14.) The Court disagrees, however.

        Section 2000d-7 abrogates a State’s Eleventh Amendment immunity for a violation of,

among others specifically enumerated, “any other Federal statute prohibiting discrimination by

recipients of Federal financial assistance.” § 2000d-7(a). Although Congress “craft[ed] an

unambiguous waiver of the States’ Eleventh Amendment immunity” by enacting § 2000d-7,

Lane v. Pena, 518 U.S. 187, 200 (1996), this abrogation does not apply as a catch-all for every

federal statute that simply prohibits discrimination; rather the abrogation applies only to those

federal statutes that prohibit discrimination explicitly “by recipients of Federal financial

assistance.” See Cronen v. Tex. Dep’t of Human Servs., 977 F.2d 934, 936–37 (5th Cir. 1992)

(finding “that Congress intended to abrogate Eleventh Amendment immunity only for statutes

that deal solely with discrimination by recipients of federal financial assistance” and thus

dismissing § 1983 claim).

        Although Title VII abrogated the States’ sovereign immunity, so Plaintiff may proceed

on this claim in this regard, see Title VII, § 2000e(a) (defining “person” as, among others,

governments and government agencies); Fitzpatrick v. Bitzer, 427 U.S. 445, 453–57 (1976)
                                                  7
(holding that “express congressional authority” abrogated the States’ immunity for Title VII

claims), § 1983 did not create such an effect, see, e.g., King v. Board of Education, 1997 U.S.

Dist. LEXIS 22820, at *88 (D. Md. May 30, 1997) (refusing to interpret § 2000d-7 as a

“sweeping alteration to § 1983”). Indeed, unlike Title VII, “§ 1983 has not been construed as an

abrogation of the States’ Eleventh Amendment immunity.” Toth v. Cal. Univ. of Pa., 844 F.

Supp. 2d 611, 648 (W.D. Pa. 2012) (citing Quern v. Jordan, 440 U.S. 332, 342–45 (1979)). The

Supreme Court has held that “a State is not a ‘person’ for purposes of § 1983.” Quern, 440 U.S.

at 365–66; see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989) (“Section 1983 . .

. does not provide a federal forum for litigants who seek a remedy against a State for alleged

deprivations of civil liberties.”). “The Eleventh Amendment protects a state or state agency from

a § 1983 suit . . . . [and] New Jersey has not waived its immunity in federal court.” Mendez v.

N.J. State Lottery Comm’n, 532 F. App’x 41, 45 (3d Cir. 2013) (citing MCI Telecomm. Corp. v.

Bell Atl.-Pa., 271 F.3d 491, 503–04 (3d Cir. 2001); Port Auth. Police Benevolent Ass’n, Inc. v.

Port Auth., 819 F.2d 413, 418 (3d Cir. 1987)). Moreover, Plaintiff has failed to identify any

federal funds that are directed to Defendants. Accordingly, Defendants are immune from

Plaintiff’s § 1983 claim.

       B.      Claim under the NJLAD

       Defendants have not moved to dismiss Plaintiff’s claims under the NJLAD, but these

claims implicate sovereign immunity issues that may affect this Court’s subject matter

jurisdiction. “[A] claim of sovereign immunity advances a jurisdictional bar which a party may

raise at any time, even on appeal, and which the court may raise sua sponte.” United States v.

Bein, 214 F.3d 408, 412 (3d Cir. 2000); see also Jones v. United States Dist. Court for the Dist.

of Del., 649 F. App’x 132, 132–33 (3d Cir. 2016) (affirming district court’s sua sponte dismissal
                                                8
for lack of subject matter jurisdiction in regard to sovereign immunity). This Court has a

“continuing obligation to assess its subject matter jurisdiction” and to “dismiss a suit sua sponte

for lack of subject matter jurisdiction at any stage in the proceeding.” Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010).

       Because Plaintiff brings his claims under the NJLAD against state-government entities in

federal court, Defendants are entitled to sovereign immunity.

       [W]hile the NJLAD identifies the State and its alter egos as potential defendants
       in their capacity as an “employer,” see [N.J.S.A.] § 10:5-5(e), the statute only
       authorizes the initiation of suits under the NJLAD “in [New Jersey] Superior
       Court.” Id. § 10:5-13. Accordingly, because waiver only exists “where stated by
       the most express language or by such overwhelming implication from the text as
       [will] leave no room for any other reasonable construction,” [Edelman v. Jordan,
       415 U.S. 651, 673 (1974)], . . . the State of New Jersey retains its Eleventh
       Amendment immunity.

Rich v. New Jersey, 2015 U.S. Dist. LEXIS 61683, at *18–19 (D.N.J. May 12, 2015) (internal

citations omitted). Indeed, numerous other courts within this District have held that the State of

New Jersey, and its administrative arms, may not be sued in federal court under the NJLAD. 4 As



4
  See, e.g., Jasmin v. State Econ. Dev. Auth., 2018 U.S. Dist. LEXIS 126502, at *19 (D.N.J. July
30, 2018) (“[B]ecause ‘a plaintiff may not sue the State of New Jersey, or its alter egos, under
the NJLAD in federal court,’ this Court lacks subject matter jurisdiction over [p]laintiff’s
NJLAD claim against [the New Jersey Economic Development Authority] . . . .” (internal
citation omitted)); Figueroa v. City of Camden, 580 F. Supp. 2d 390, 405 n.21 (D.N.J. 2008)
(noting that the “NJLAD does not contain the express language required to waive the State’s
immunity from suit in federal court” (quoting Bennet v. Atlantic City, 288 F. Supp. 2d 675, 683
(D.N.J. 2003))); Bennett, 288 F. Supp. 2d at 683 (“The NJLAD does not contain the express
language required to waive the State’s immunity from suit in federal court, therefore, State
Defendants retain their immunity.”); Garcia v. Richard Stockton Coll., 210 F. Supp. 2d 545, 550
(D.N.J. 2002) (“New Jersey has not stated ‘by the most express language’ that it is open to
private suits under the NJLAD in federal court.”); Rudolph v. Adamar of N.J., Inc., 153 F. Supp.
2d 528, 543 (D.N.J. 2001) (“This Court finds it inconceivable that the legislature of New Jersey
intended to waive the State’s Eleventh Amendment immunity under the NJLAD and allow the
State to be sued in federal court in its legislative or executive capacities, while expressly
reserving its immunity in these capacities under the New Jersey Tort Claims Act.”).
                                                    9
a result of Defendants’ sovereign immunity, this Court lacks subject matter jurisdiction over

Plaintiff’s claims under the NJLAD. Defendants’ Motion to Dismiss is granted in this regard.

III.   Failure to Exhaust Administrative Remedies for Title VII Claim

       “It is a basic tenet of administrative law that a plaintiff must exhaust all required

administrative remedies before bringing a claim for judicial relief.” Robinson v. Dalton, 107

F.3d 1018, 1020 (3d Cir. 1997) (citing McKart v. United States, 395 U.S. 185, 193 (1969)).

Courts oblige plaintiffs to exhaust their administrative remedies in an effort “to promote

administrative efficiency, respect executive autonomy by allowing an agency the opportunity to

correct its own errors, provide courts with the benefit of an agency’s expertise, and serve judicial

economy by having the administrative agency compile the factual record.” Id. (quoting

Heywood v. Cruzan Motors, Inc., 792 F.2d 367, 370 (3d Cir. 1986)) (internal quotation marks

omitted). “The Supreme Court has explained that when Title VII administrative remedies are

available, they must be exhausted before a plaintiff may file suit.” Spence v. Straw, 54 F.3d 196,

200 (3d Cir. 1995).

       To pursue a Title VII claim against a state, or its state agency, the aggrieved employee

“must [have] file[d] a charge of discrimination with the [Equal Employment Opportunity

Commission (‘EEOC’)] and procure[d] a notice of the right to sue.” Mandel v. M&Q Packaging

Corp., 706 F.3d 157, 163 (3d Cir. 2013); see also 42 U.S.C. § 2000e-5(e)(1) (outlining

procedure). In New Jersey, this charge must have been filed within 300 days. See Cardenas v.

Massey, 269 F.3d 251, 255 (3d Cir. 2001). 5 This procedure is intended to “attempt to resolve the



5
 If the aggrieved employee does not live in a state that has an anti-discrimination law, he or she
must file the claim to the EEOC within 180 days; however, “because New Jersey has an anti-
discrimination law, a claim must be presented to the EEOC within 300 days of the alleged
                                                10
dispute before involving litigation.” Atkinson v. Lafayette Coll., 460 F.3d 447, 453 (3d Cir.

2006). Next,

       [t]he EEOC is required to investigate the charge, and, if it has not resolved the
       charge within 180 days of filing, must provide the complainant with a “right-to-
       sue” letter authorizing the aggrieved person to bring a civil action under Title VII.
       See 29 C.F.R. § 1601.28. A private right of action does not arise until 180 days
       after a charge has been filed, Occidental Life Ins. Co. of Cal. v. E.E.O.C., 432
       U.S. 355, 361 (1977), and a complainant may not bring a Title VII suit without
       having first received a right-to-sue letter. See Anjelino v. New York Times Co.,
       200 F.3d 73, 87 (3d Cir. 1999). After receiving the letter, a complainant must file
       a civil action within ninety (90) days from the date of receipt of the letter.

Beakley v. United States, 2015 U.S. Dist. LEXIS 98779, at *4 (D.N.J. July 29, 2015). In sum,

the aggrieved employee must satisfy both requirements before a district court can address his or

her Title VII claim: (1) submit a timely EEOC complaint and (2) submit a timely suit in district

court after receiving a right-to-sue letter. See Williams v. E. Orange Cmty. Charter Sch., 2010

U.S. Dist. LEXIS 27351, at *16 (D.N.J. Mar. 23, 2010).

       Here, a fair reading of the Complaint demonstrates that Plaintiff failed to plead that he

exhausted his administrative remedies. In the Complaint, wherein it asks whether Plaintiff has

filed a charge with the EEOC, Plaintiff responds “N/A.” (Compl. at 5.) Furthermore, the

Complaint indicates that the EEOC “has not issued a Notice of Right to Sue letter” to Plaintiff.

(Id.) “Failure to exhaust administrative remedies is an affirmative defense . . . . Under our

precedent, it is grounds for dismissal on a Rule 12(b)(6) motion.” Slingland v. Donahoe, 542 F.

App’x 189, 191 (3d Cir. 2013) (quoting Robinson v. Dalton, 107 F.3d 1018, 1021 (3d Cir.

1997)). Accordingly, Plaintiff’s Title VII claim is dismissed.




unlawful employment practice.” Cardenas, 269 F.3d at 255 n.2 (citing § 2000e-5(e)(1);
Seredinski v. Clifton Precision Prods., 776 F.2d 56, 61–62 (3d Cir. 1985)).
                                                11
IV.    Plaintiff Is Granted Leave to Amend

       Rule 15(a)(2) of the Federal Rules of Civil Procedure allows amendment of the pleadings

with the court’s leave, which should be given freely. Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir.

2000). Therefore, Plaintiff is granted leave to file an amended complaint, in accordance with

Local Civil Rule 15.1(b).

                                        CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss is granted. An appropriate

Order will follow.


Date: 06/11/2019                                            /s/ Anne E. Thompson
                                                            ANNE E. THOMPSON, U.S.D.J.




                                               12
